DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 5-6, and cancellation of claims 2-3 and 9 are acknowledged.

Claim Objections
Claims 10-14 are objected to because of the following informalities:  claims 10-14 are drawn to the method of preparing the surface structure. These claims were withdrawn due to the response filed 05/25/2021 electing Group I, thus the status identifier of claims 10-14 should be changed to indicate that the claims are withdrawn from consideration.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2015/0368824) and further in view of Nowak et al. (US 2017/0267871).
	Regarding claim 1, Lim discloses a surface structure comprising a roughened primary structure formed on a surface of a metal base, and a plurality of nanopores formed in the roughened primary structure (0010), the roughened structure in the form of microscale irregularities (Fig. 2 and 0041). 
	The plurality of nanopores being formed in directions substantially perpendicular to upper and side surfaces of the roughened primary layer (0045). Lim teaches a hydrophobic/oleophobic layer (12) formed on the metal surface. Given Lim teaches the hydrophobic/oleophobic layer formed of the same materials (0058 and 0063) as taught in applicants specification for the freezing-delaying layer (see specification page 10, line 25 through page 11, line 5), as well as teaching the same function of being hydrophobic which applicant teaches causes freezing-delay (see specification page 11, lines 5-8), thus, the hydrophobic/oleophobic layer of Lim is would be freezing-delaying layer as claimed.
	Lim does not disclose the plurality of nanopores comprising a hygroscopic material.
	Nowak, in the analogous field of low-ice adhesion coatings (0002), discloses a structure (100) comprising a plurality of inclusions (120) including a hygroscopic material (0024-0025).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the nanopores of Lim to further include 
	Nowak teaches that the hygroscopic domains inhibit crystallization reaction mechanisms thus water cannot freeze as any droplet of water on the surface sees liquid water instead of ice coating (0254) thus the inclusion of hygroscopic material in the nanopores of Lim would necessarily reduce adhesion between the surface of the hydrophobic/oleophobic coating and ice and allow the ice to be detached.
	Regarding claim 4, Lim teaches the metal base being aluminum (0011).
	Regarding claim 6, Lim teaches the hydrophobic/oleophobic layer including fluorine (0058).
	Regarding claim 7, Lim teaches the roughened layer including plateaus (104) and sidewalls (102) continuous with the plateaus (0040, Fig. 2) and the same of different from each other (0012). The plateaus having a horizontal length of 500 nm to 5 µm (0012), anticipating the claimed horizontal length.
	Regarding claim 8, Lim teaches the nanopores having a diameter of preferably 01 nm to 50 nm (0043), anticipating the claimed diameter.
	Regarding the ranges discussed in claims 7 and 8, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Nowak as applied to claim 1 above, and further in view of Yuan et al. (US 2014/0147655).
	Regarding claim 5, Lim in view of Nowak disclose the limitations of claim 1 as discussed above. Lim further teaches the hydrophobic/oleophobic layer including a polydimethylsiloxane (0063). Lim does not disclose a thickness of the coating or the coating being deposited by physical vapor deposition.
	Yuan discloses a method for vapor deposition coating of hydrophobic materials (0001). In particular, Yuan teaches vapor deposition of PDMS to a thickness of less than 20 nanometers to a porous surface (0011). The vapor deposition process being physical vapor deposition (0020).
	Yuan, in analogous in the field of hydrophobic surface films. A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the coating of Lim to be deposited by physical vapor deposition to a thickness of less than 20 nm, to greatly reduce the consumption of coating material and provide better control over the quantity and location of the film material being deposited (0017). 

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. Applicant argues that the hygroscopic material of Nowak is formed between a low surface energy polymer or within a low surface energy polymer and is not located between a metal substrate or within a metal substrate as claimed in the .
	It is noted that Nowak is not cited for the features of nanoscale pores or a metal substrate as these features are taught by Lim (see 0010, Fig. 2). Nowak is a teaching reference used to teach the inclusion of hygroscopic material within a first-material phase (0019-0026). While Nowak does not disclose all the features of the present claimed invention, as Nowak is used as a teaching reference, it is not necessary for the secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Nowak teaches a certain concept, namely that a plurality of discrete inclusions containing a hygroscopic material within a hydrophobic and/or low energy first material yields low-ice-adhesion. A person of ordinary skill is motivated, with a reasonable expectation of success, to include hygroscopic material within the nanopores of Lim, because the hygroscopic domains inhibit water freezing (0257) and thus ice formation on the substrate surface is reduced (0014). Hence, Nowak in combination with the Lim, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781